DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 2 – 21 are allowable over the prior art of record for the reasons as stated in the Applicant’s Amendment/Argument (Remarks) with Terminal Disclaimer (Approved on December 02, 2021) filed on December 02, 2021.
Furthermore, none of the prior art of record teaches or fairly suggests that performing by one or more processors for receiving, by the one or more processors, one or more sets of feature values that indicate at least one of (i) properties of a communication system or (ii) an indication of a predicted cause of a condition of the communication system, and providing, by the one or more processors, the one or more sets of feature values as input to one or more machine learning models configured to generate, based on input feature values, scores for one or more candidate actions that alter operation of the communication system, and receiving, by the one or more processors, a score for each of the one or more candidate actions that alter the operation of the communication system, wherein each score was generated using the one or more machine learning models based on the one or more sets of feature values, and selecting, by the one or more processors, at least one of the one or more candidate actions that alter the operation of the communication system based on the score for each candidate action of 
Therefore, the claims 2 - 21 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

J.L
December 17, 2021


John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649